UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6811



EDWARD WILKINS,

                                                Plaintiff - Appellant,

          versus


BILLIE C. BLACKMON; EDWARD SALEEBY, JR.; JANET
PASQUEL; JOEL GRIGGS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-00-1038-2-13AJ)


Submitted:   August 24, 2000                 Decided:   August 31, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Wilkins appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.*    See Wilkins v. Blackmon, No. CA-00-1038-2-13AJ

(D.S.C. May 25, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, a dismissal without prejudice
could be final if no amendment to the complaint could cure the
defects in the plaintiff’s case. See id. at 1066-67. We find that
the district court’s order is a final, appealable order because one
of the defects in Wilkins’ complaint—failure to show that his
conviction had been invalidated—must be cured by something more
than an amendment to the complaint. See id.


                                 2